Name: Commission Regulation (EEC) No 1977/93 of 22 July 1993 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice
 Type: Regulation
 Subject Matter: plant product;  marketing;  beverages and sugar
 Date Published: nan

 23 . 7. 93 Official Journal of the European Communities No L 180/33 COMMISSION REGULATION (EEC) No 1977/93 of 22 July 1993 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice  the prospects of increasing the disposal of grape juice are the most favourable,  the existing marketing conditions allow swift adjustment of supply to the expansion of demand engendered by the campaigns.' ; 2. the following paragraph 3a is inserted in Article 2 : '3a . The contract shall take effect only after the lodging of a security equal to 15 % of the maximum amount of the Community funding intended to ensure that the contract is carried out. Where the security is not lodged within two weeks following the date of conclusion of a contract, the contract shall become void and without legal effect. However, bearing in mind the legal nature of the co-contracting party, a written security from that party's supervising authority may be accepted provided that the latter guarantees :  to ensure correct performance of the commitments undertaken,  to verify that the sums received have been used for the performance of the commitments undertaken . The primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (*) shall be execution of the measures contained in the contract. The security shall be released at the time of payment of the balance in accordance with Article 5 (3). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Article 46 (5) thereof, Whereas Commission Regulation (EEC) No 3461 /85 (3), as last amended by Regulation (EEC) No 2083/91 (4), lays down rules for the organization of campaigns to promote the consumption of grape juice ; Whereas Article 1 of Regulation (EEC) No 3461 /85 provides that the campaigns to promote the consumption of grape juice may be implemented only up to the 1991 /92 wine year ; whereas it is therefore necessary to amend it, given that Article 46 (4) of Regulation (EEC) No 822/87 extends the implementation of such campaigns up to 1993/94 ; Whereas, in order to ensure proper performance of contracts, it is necessary to introduce the requirement of a security ; Whereas, in order to ensure that the time limit for submission of the report by the contractor is complied with, it is necessary to provide that Community funds allocated be withheld if the time limit is exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 0 OJ No L 205, 3 . 8 . 1985, p. 5. ; HAS ADOPTED THIS REGULATION : 3 . the following paragraph 2a is inserted in Article 5 : '2a. The application for the balance shall be submitted no later than the end of the fourth month following the date of completion of the measures provided for in the contract . It shall be accompanied by :  appropriate supporting documents,  a summary of the measures carried out,  an evaluation report of the results obtained. Except in the case of force majeure, late submission of the application for the balance accompanied by appro ­ priate documentation shall give rise to a reduction in the balance of 3 % per month of delay.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 1 Regulation (EEC) No 3461 /85 is amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The campaigns to promote the consumption of grape juice provided for, up to the 1993/94 wine year, by Article 46 (4) of Regulation (EEC) No 822/87 shall be organized in those Member States in which : (') OJ No L 84, 27. 3 . 1987, p. 1 . 2) OJ No L 154, 25. 6 . 1993, p. 39. (3) OJ No L 332, 10 . 12. 1985, p . 22. (4) OJ No L 193, 17. 7. 1991 , p. 14. 23. 7. 93No L 180/34 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1993 . For the Commission Rene STEICHEN Member of the Commission